DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Sub-species A in the reply filed on November 9, 2021 is acknowledged.  The traversal is on the ground(s) that:
It is respectfully submitted that the subject matter of all subspecies is sufficiently related that a thorough search for the subject matter of any one subspecies would encompass a search for the subject matter of the remaining subspecies. This is particularly evident because broader configurations of the first portioning wall-shaped portion have already been examined during prosecution, and it is not unreasonable to search two configurations of such a member.
Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden. See MPEP $803 in which it is stated that "if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions" (emphasis added). It is respectfully submitted that this policy should be applied in the present application in order to avoid unnecessary delay and expense to Applicant and duplicative examination by the Patent Office.

This is not found persuasive. A thorough search for the subject matter of one subspecies would not necessarily encompass a search for the subject matter of the remaining subspecies. For example, a thorough search for a mesh wall (e.g., a search using terms such as “mesh” or “netting”) would not necessarily encompass a search for a wall-shaped member that is simply a cloth member, since terms such as “mesh” or “netting” would not accurately describe such an element. The fact that a broad search has already been performed does not eliminate the problem that searching for newly claimed mutually exclusive features would require new searches that veer in different directions. A search does not stop at the broad level. If narrower features are claimed, searches must target those narrower features. In this case, such targeted searches would likely involve branching out into areas that weren’t necessarily searched for the 
The requirement is still deemed proper and is therefore made FINAL.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected sub-species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 9, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cloth member formed integrally with the first inflating portions and the second inflating portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Claim Objections
Claim 3 is objected to because of the following informalities:
In line 8, “the a” should be changed to --a--.
In line 25, “wall shaped” should be changed to --wall-shaped--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 7, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 10,525,922 B1) in view of Faruque et al. (US 2018/0361981 A1) and Suemune et al. (US 9,650,014 B2). Lin teaches a passenger protecting device 20 comprising: a plurality of first inflating portions (22 and 24) that are provided between vehicle seats 15 disposed so as to face one another (Fig. 1; column 1, lines 15-35), and that inflate in a vehicle upward direction with respect to a floor 16 of a vehicle body due to gas being supplied to interiors of the first inflating portions; and a second inflating portion 21 that connects the plurality of first inflating portions together in a seat transverse direction and that inflates due to gas being supplied thereto from a first inflating portion of the first inflating portions, in a state after inflation, the second inflating portion being disposed so as to face, in a seat longitudinal direction, passengers in a . 
Response to Arguments
Applicant's arguments filed on September 23, 2021 have been fully considered but they are not persuasive.
Applicant argues:
The Patent Office acknowledged that primary reference Lin lacks any first 
partitioning wall-shaped member having the claimed configuration. Lin was alleged to have a first portioning wall-shaped member in the form of tethers 28 that tether the airbag to the floor. However, these are not mesh or cloth members and cannot suppress movement of baggage from moving from a side of one of the vehicle seats to a side of one other of the vehicle seats that faces the one of the vehicle seats. Notably, Lin shows an airbag 20 with space below the top "bar" portion of the airbag so a user's feet can rest under it. Even when tethered by 28, a user's feet, and accordingly, baggage, can slide from one seat side to theApplication No. 16/455,970 other. Faruque was cited as allegedly disclosing configuration to restrain a head portion of the user. Suemune was alleged to teach a first partitioning wall-shaped member that connects inflating portions together. However, these linear members 21 are provided to absorb collision energy (see column 6, lines 40-47 of Suemune). These members are not made of cloth or mesh, and one skilled in the art would not have considered using such materials given the need to absorb collision energy more effectively. Further, there would have been no reason or rationale to have modified Lin to have included these members in such a configuration to suppress movement of baggage from moving from a side of one of the vehicle seats to a side of one other of the vehicle seats that faces the one of the vehicle seats, because Lin wants the user's feet to be able to rest under the bar (as shown throughout Lin's Figures), and making such a modification would have rendered Lin unfit for its intended purpose. 

The linear members 21 in Suemune clearly form a mesh member (Fig. 6; column 2, lines 9-12; column 6, lines 25-58; claims 3, 8 and 12). Using a mesh member that is intended to absorb collision energy as taught by Suemune with an invention as taught by Lin would be obvious to one of ordinary skill in the art in order to achieve the benefits of stabilizing the posture of the airbag and preventing objects from flying through the aperture 26 and hitting a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH J FRISBY/             Primary Examiner, Art Unit 3614